DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 11-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14 and 16-24 of U.S. Patent No. 11,094,175 (hereinafter ‘175). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8, 9, 11-16, 18 and 19 of the instant application and claims 1-6, 8, 9, 11-16, 18 and 19 of ‘175 describes a self-service checkout kiosk. 

U.S. Patent Appl. No. 17/224,351
U.S. Patent No. 11,094,175
1.  A system, comprising: 
an external display; 

a payment interface device having a casing, an integrated touch display and an integrated card reader; and 

an applications microprocessor located within the casing, wherein the applications microprocessor is in operative communication with: the external display and the integrated touch display; 

wherein: 
the integrated touch display and the integrated card reader are integrated with the casing of the payment interface device; 

the external display is connected to the payment interface device via at least one communication port; and 

the applications microprocessor separately controls: 
(i) the external display via the at least one communication port; and 
(ii) the integrated touch display via routing internal to the payment interface device.
1. A system, comprising: 
an external display; 

a peripheral bar code scanner; 

a payment interface device having a casing, an integrated touch display, and an integrated card reader; 

a secure microprocessor located within the casing, wherein the secure microprocessor processes payment information for the system as transferred from at least one of the integrated card reader and integrated touch display to the secure microprocessor; and 

an applications microprocessor located within the casing, wherein the applications microprocessor is in operative communication with: 
(i) the secure microprocessor, 
(ii) the peripheral bar code scanner, 
(iii) the external display, and 
(iv) the integrated touch display; 

wherein: 
the integrated touch display and the integrated card reader are integrated with the casing of the payment interface device; 

the external display is connected to the payment interface device via at least one communication port; and 

the applications microprocessor separately controls: 
(i) the external display via the at least one communication port; and 
(ii) the integrated touch display via routing internal to the payment interface device.


Claims 1-6, 8, 9, 11-16, 18 and 19 of the instant application and claims 1-6, 8, 9, 11-16, 18 and 19 of ‘175 describes a payment interface device (and system) with a casing comprising an integrated touch display and card reader. An application microprocessor controls the operation of the integrated touch display and card reader. In addition, the application microprocessor controls the operation of an external display connected therewith via a communication port (e.g. an antenna). Claims 1-6, 8, 9, 11-16, 18 and 19 of the present application differs from claims 1-6, 8, 9, 11-16, 18 and 19 of ‘175 in that claims 1-6, 8, 9, 11-16, 18 and 19 recites a secure microprocessor located within the casing, wherein the secure microprocessor processes payment information for the system as transferred from at least one of the integrated card reader and integrated touch display to the secure microprocessor. However, claims 4 and 14 recites a secure microprocessor as part of the payment interface device. It would have been obvious to one of ordinary skill in the art that secure microprocessor receives payment data from the data reader to perform its functions. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karison, 136 USPQ 184 (CCPA 1964). Also, note Ex parte Rainu 168 USPQ 375 (Bd. App. 1969).  

Claims 7, 10, 17 and 20 are rejected based on their dependence, directly or indirectly, from claims 1 or 11.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 16/890,683 (now U.S. Patent No. 11,094,175), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-20 are allowable over prior art. 
The prior art, in single or combination, do not teach or suggest: 
“the integrated touch display and the integrated card reader are integrated with the casing of the payment interface device; 
the external display is connected to the payment interface device via at least one communication port; and 
the applications microprocessor separately controls: 
(i) the external display via the at least one communication port; and 
(ii) the integrated touch display via routing internal to the payment interface device”, 
as recited in claims 1 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687